
	
		I
		112th CONGRESS
		1st Session
		H. R. 3767
		IN THE HOUSE OF REPRESENTATIVES
		
			December 23, 2011
			Mr. Miller of Florida
			 (for himself, Mr. Turner of Ohio,
			 Mr. Roe of Tennessee,
			 Mr. Huizenga of Michigan,
			 Mr. Wittman,
			 Mr. Womack,
			 Mr. Kissell,
			 Mr. Michaud,
			 Mr. Jones,
			 Mr. Manzullo, and
			 Mr. Forbes) introduced the following
			 bill; which was referred to the Committee
			 on Financial Services, and in addition to the Committee on
			 House Administration, for
			 a period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To grant the Congressional Gold Medal, collectively, to
		  the First Special Service Force, in recognition of its superior service during
		  World War II.
	
	
		1.FindingsCongress finds the following:
			(1)The First Special
			 Service Force (in this Act referred to as the Force) was organized
			 as a joint American-Canadian unit activated in July 1942 at Fort Harrison near
			 Helena, Montana.
			(2)The Force was
			 initially intended to target military and industrial installations that were
			 supporting the German war effort, including important hydroelectric plants,
			 which would severely limit the production of strategic materials used by the
			 Axis powers.
			(3)From July 1942
			 through June 1943, volunteers of the Force trained in hazardous, arctic
			 conditions, in the mountains of western Montana, and the waterways of Camp
			 Bradford, Virginia.
			(4)The combat echelon
			 of the Force totaled 1,800 soldiers—half American, half Canadian. There were
			 also 800 American members of the Service Battalion, which provided important
			 support for the combat troops.
			(5)A
			 special bond developed between the Canadian and American soldiers. They were
			 not segregated by geography, although it was commanded by an American
			 colonel.
			(6)The Force was
			 unique, as it was the only unit formed during World War II consisting of troops
			 from 2 different countries.
			(7)In October 1943,
			 the Force went to Italy, where it fought in battles south of Cassino, including
			 Monte La Difensa and Monte Majo.
			(8)These mountain
			 peaks were a critical anchor of the German defense line, and on December 3,
			 1943, the Force’s units ascended to the top of La Difensa’s precipitous face.
			 Climbing through the night, the battalion suffered heavy casualties and
			 overcame fierce resistance to overtake the German line.
			(9)After La Difensa,
			 the Force continued to fight tough battles at high altitudes, in rugged
			 terrain, and in severe weather. After battles on the strongly defended Italian
			 peaks of Sammucro, Vischiataro, and Remetanea, the Force’s combat units had
			 been reduced from 1,800 to fewer than 500.
			(10)In 1944, the
			 Force went to the Anzio Beachhead for 4 months, engaging in raids and
			 aggressive patrols. On June 4, 1944, members of the Force were the first Allied
			 troops to liberate Rome.
			(11)After Rome, the
			 Force moved to southern Italy, where it prepared to assist in the liberation of
			 France.
			(12)During the early
			 morning of August 15, 1944, the Force made silent landings on Les Iles
			 D’Hyeres, small islands in the Mediterranean Sea along the southern coast of
			 France. They faced a sustained and withering assault from the German garrisons,
			 as the Force progressed from the islands to the Franco-Italian border.
			(13)After securing
			 the Franco-Italian border, the United States Army ordered the disbandment of
			 the First Special Service Force on December 5, 1944, in Nice, France.
			(14)In 251 days of
			 combat, the Force suffered 2,314 casualties, or 134 percent of its combat
			 strength. It captured more than 30,000 prisoners, won 5 United States campaign
			 stars, and 8 Canadian battle honors. It never failed a mission.
			(15)The United States
			 is forever indebted to the acts of bravery and selflessness of these troops,
			 risking their lives in covert missions for the cause of freedom.
			(16)The unparalleled
			 work of the Force along the seas and skies of Europe were critical in repelling
			 the Nazi advance and liberating numerous French and Italian communities.
			(17)The bond between
			 the American and Canadian service members has endured over the decades, as they
			 continue to meet every year for reunions, alternating between Canada and the
			 United States.
			(18)The traditions
			 and honors exhibited by the First Special Service Force are carried forward
			 with its lineage embracing outstanding active units of 2 great democracies in
			 the Special Forces of the United States, the Canadian Airborne Regiment, and
			 the Canadian Special Operations Regiment.
			2.Congressional
			 gold medal
			(a)Award
			 authorizedThe Speaker of the House of Representatives and the
			 President pro tempore of the Senate shall make appropriate arrangements for the
			 award, on behalf of the Congress, of 2 gold medals of appropriate design to the
			 First Special Service Force, collectively, in recognition of their dedicated
			 service during World War II.
			(b)Design and
			 strikingFor the purposes of the award referred to in subsection
			 (a), the Secretary of the Treasury (in this Act referred to as the
			 Secretary) shall strike the gold medals with suitable emblems,
			 devices, and inscriptions, to be determined by the Secretary.
			(c)Award to
			 Smithsonian and First Special Service Force Association
				(1)In
			 generalFollowing the award of the gold medals in honor of the
			 First Special Service Force, under subsection (a)—
					(A)one gold medal
			 shall be given to the Smithsonian Institution, where it will be displayed as
			 appropriate and made available for research; and
					(B)one gold medal
			 shall be given to the First Special Service Force Association in Helena,
			 Montana.
					(2)Sense of
			 CongressIt is the sense of the Congress that the Smithsonian
			 Institution and the First Special Service Force Association should make the
			 gold medals received under paragraph (1) available for display elsewhere,
			 particularly at other appropriate locations associated with the First Special
			 Service Force, including Fort William Henry Harrison in Helena, Montana.
				3.Duplicate
			 medalsThe Secretary may
			 strike and sell duplicates in bronze of the gold medals struck under section 2,
			 at a price sufficient to cover the costs of the medals, including labor,
			 materials, dies, use of machinery, and overhead expenses.
		4.National
			 medalsMedals struck pursuant
			 to this Act are national medals for purposes of chapter 51 of title 31, United
			 States Code.
		5.Authority to use
			 funds; proceeds of sale
			(a)Authority To use
			 fundsThere is authorized to be charged against the United States
			 Mint Public Enterprise Fund, an amount not to exceed $30,000 to pay for the
			 cost of the medals authorized under section 2.
			(b)Proceeds of
			 saleAmounts received from the sale of duplicate bronze medals
			 under section 3 shall be deposited in the United States Mint Public Enterprise
			 Fund.
			
